DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 25, 2022 has been entered.
 
Response to Amendment
The Amendment filed April 21, 2021 has been entered. Claims 1-3 and 9-21 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claims are presently being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 9-21 are rejected under 35 U.S.C. 103 as being unpatentable over van Dam et al. (US 2010/0010338 A1) (hereinafter – van Dam) in view of Varsavsky et al. (US 2017/0049963 A1) (hereinafter – Varsavsky).

Regarding claim 1, van Dam discloses A measuring apparatus comprising (Abstract and entire document):
a sensor configured to be indwelled in vivo of a user and to output a first signal based on a concentration of a specified substance (FIG. 1, para. [0016], “IMD 10” and “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”);
a motion sensor configured to detect a motion quantity of the sensor corresponding to an activity factor of the user and to output a second signal based on the motion quantity, the second signal depending on a current setting position of the sensor attached to the user, wherein each of a plurality of setting positions of the sensor indicated a region of the user into which the sensor is indwelled (Para. [0023], “In one or more embodiments, accelerometer sensor 22 may include a 3D accelerometer sensor. U.S. Pat. No. 6,044,297 describes one example of a 3D accelerometer sensor that may be used as accelerometer sensor 22, and is incorporated herein by reference in its entirety. It is understood that other types of 3D accelerometers capable of measuring movement and/or orientation is multiple different directions can be utilized as accelerometer sensor 22.” And para. [0024], “Thus, the method and device are provided for optimizing or compensating for the implanted orientation of an implantable medical device within the patient, so that accelerometer signals received from accelerometer sensor 22 can be adjusted accordingly to provide a more accurate determination of the orientation and activity of the patient.”);
a storage unit configured to store, using a memory device, (a) plural pieces of arithmetic information, wherein each of the plural pieces of arithmetic information corresponds to one of the plurality of setting positions of the sensor, and (b) reference values of motion quantities, wherein each of the reference values corresponds to one of the plurality of setting positions of the sensor (Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning);
an identifying unit configured to compare, using a processor, the setting position of the sensor by comparing the second signal acquired from the motion sensor with the reference values of the motion quantities stored in the storage unit (Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning);
and a calculation unit configured to calculate, using the processor, the concentration of the specified substance contained in a sample (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”),
wherein the calculation unit selects one of the plural pieces of arithmetic information from the storage unit, corresponding to the current setting position of the sensor identified by the identifying unit (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.” And Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning), 
van Dam fails to disclose and calculates the concentration of the specified substance contained in the sample by using the selected arithmetic information, based on the first signal from the sensor.
However, in the same field of endeavor, Varsavsky teaches and calculates the concentration of the specified substance contained in the sample by using the selected arithmetic information, based on the first signal from the sensor (Para. [0048], “Thus, the model is capable of characterizing or mapping a particular combination of one or more of the current (or recent) sensor glucose measurement data, delivery data, demographic information, environmental conditions, patient behavior, and the like to a current value for the parameter of interest, and vice versa.” This data includes the motion data and measurement data that is the first and second signals used to update the concentration data based on these motion data and location of sensor data, see also para. [0056] and entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by van Dam to include a dosage control as taught by Varsavsky in order to properly measure the concentration and thus administer the proper doses by considering changing variables (Para. [0004], “Since many of the variables influencing glucose regulation and control are dynamically or periodically changing, practical realities dictate that some variables likely will not be optimal at all times. Accordingly, there is a need to account for potential variables in a manner that improves performance and patient outcomes.”).
Regarding claim 2, van Dam and Varsavsky teach The measuring apparatus according to claim 1, wherein the plural pieces of arithmetic information contain plural items of calibration curve data, and the calculation unit selects one of the plural items of calibration curve data from the storage unit, based on the current sensor setting position identified by the identifying unit and calculates the concentration of the specified substance contained in the sample by using the selected calibration curve data (Para. [0028], “In some embodiments, the calibration procedures can be repeated at various points in time to re-calibrate or compensate for the implanted orientation of IMD to account for movement of IMD 10 within the patient over time.” And para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”).
Regarding claim 3, van Dam and Varsavsky teach The measuring apparatus according to claim 1, wherein the plural pieces of arithmetic information contain plural measurement algorithms, and the calculation unit selects one of the plural measurement algorithms from the storage unit, based on the current sensor setting position identified by the identifying unit and calculates the concentration of the specified substance contained in the sample by using the selected measurement algorithms (Para. [0004], “The physical changes are detected by the accelerometer and algorithmically interpreted by circuitry within the pulse generator to produce a modified therapy that is correct for the current activity level or, for instance, to manage a shock because the patient is determined to be lying on the ground and a ventricular tachycardia (VT) is detected.” And para. [0021], “Controller 24 may comprise any of a wide variety of hardware or software configurations capable of executing algorithms to utilize data received from magnetic sensor 20 or accelerometer sensor 22 to compute the implanted orientation of IMD 10.”).
Regarding claim 9, van Dam and Varsavsky teach The measuring apparatus according to claim 1, wherein the sensor consecutively measures the signals (signals measure consecutively).
Regarding claim 10, van Dam and Varsavsky teach The measuring apparatus according to claim 1, wherein the sample is interstitial fluid (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”).
Regarding claim 11, van Dam and Varsavsky teach The measuring apparatus according to claim 1, van Dam fails to disclose further comprising: a control unit configured to control a dosage unit configured to dose, using the processor, a medicine in vivo, wherein the storage unit stores plural dosage algorithms, the control unit selects one of the plural dosage algorithms from the storage unit, based on the concentration of the specified substance and the current sensor setting position identified by the identifying unit and controls the dosage unit to dose the medicine in vivo by using the selected dosage algorithm.
However, in the same field of endeavor, Varsavsky teaches further comprising: a control unit configured to control a dosage unit configured to dose, using the processor a medicine in vivo, wherein the storage unit stores plural dosage algorithms, the control unit selects one of the plural dosage algorithms from the storage unit, based on the concentration of the specified substance and the current sensor setting position identified by the identifying unit and controls the dosage unit to dose the medicine in vivo by using the selected dosage algorithm (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by van Dam to include a dosage control as taught by Varsavsky in order to automatically control the dosage to be precise (Para. [0108], “For example, the CCD 506 may provide information to the user to allow the user to determine the rate or dose of medication to be administered into the user's body. In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.” And para. [0117], “to administer discrete precise doses of the fluid to the user according to programmed delivery profiles.”).
Regarding claim 12, van Dam discloses A non-transitory computer-readable medium storing a measuring program for causing a computer to execute (Abstract and entire document):
a process to output a first signal based on a concentration of a specified substance from a sensor indwelled in vivo of a user (FIG. 1, para. [0016], “IMD 10” and “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”); 
a process to detect a motion quantity of the sensor corresponding to an activity factor of the user and to output a second signal based on the motion quantity, the second signal depending on a current setting position of the sensor attached to the user, wherein each of a plurality of setting positions of the sensor indicates a region of the user into which the sensor is indwelled (Para. [0023], “In one or more embodiments, accelerometer sensor 22 may include a 3D accelerometer sensor. U.S. Pat. No. 6,044,297 describes one example of a 3D accelerometer sensor that may be used as accelerometer sensor 22, and is incorporated herein by reference in its entirety. It is understood that other types of 3D accelerometers capable of measuring movement and/or orientation is multiple different directions can be utilized as accelerometer sensor 22.” And para. [0024], “Thus, the method and device are provided for optimizing or compensating for the implanted orientation of an implantable medical device within the patient, so that accelerometer signals received from accelerometer sensor 22 can be adjusted accordingly to provide a more accurate determination of the orientation and activity of the patient.”);
a process to store in a storage unit, (a) plural pieces of arithmetic information, wherein each of the plural pieces of arithmetic information corresponds to one of the plurality of setting positions of the sensor, and (b) reference values of motion quantities, wherein each of the reference values corresponds to one of the plurality of setting positions of the sensor (Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning);
a process to compare the second signal the reference values of the motion quantities stored in the storage unit to identify the current setting position of the sensor (Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning);
a process to select one of the plural pieces of arithmetic information from the storage unit, corresponding to the current setting position of the sensor (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”);
van Dam fails to disclose and a process to calculate the concentration of the specified substance contained in a sample by using the selected arithmetic information, based on the first signal given from the sensor 
However, in the same field of endeavor, Varsavsky teaches and a process to calculate the concentration of the specified substance contained in a sample by using the selected arithmetic information, based on the first signal given from the sensor (Para. [0048], “Thus, the model is capable of characterizing or mapping a particular combination of one or more of the current (or recent) sensor glucose measurement data, delivery data, demographic information, environmental conditions, patient behavior, and the like to a current value for the parameter of interest, and vice versa.” This data includes the motion data and measurement data that is the first and second signals used to update the concentration data based on these motion data and location of sensor data, see also para. [0056] and entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by van Dam to include a dosage control as taught by Varsavsky in order to properly measure the concentration and thus administer the proper doses by considering changing variables (Para. [0004], “Since many of the variables influencing glucose regulation and control are dynamically or periodically changing, practical realities dictate that some variables likely will not be optimal at all times. Accordingly, there is a need to account for potential variables in a manner that improves performance and patient outcomes.”).
Regarding claim 13, van Dam discloses A measuring method comprising (Abstract and entire document):
outputting a first signal based on a concentration of a specified substance from a sensor indwelled in vivo of a user (FIG. 1, para. [0016], “IMD 10” and “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”); 
detecting a motion quantity of the sensor corresponding to an activity factor of the user and outputting a second signal based on the motion quantity, the second signal depending on a current setting position of the sensor attached to the user, wherein each of a plurality of setting positions of the sensor indicates a region of the user into which the sensor is indwelled (Para. [0023], “In one or more embodiments, accelerometer sensor 22 may include a 3D accelerometer sensor. U.S. Pat. No. 6,044,297 describes one example of a 3D accelerometer sensor that may be used as accelerometer sensor 22, and is incorporated herein by reference in its entirety. It is understood that other types of 3D accelerometers capable of measuring movement and/or orientation is multiple different directions can be utilized as accelerometer sensor 22.” And para. [0024], “Thus, the method and device are provided for optimizing or compensating for the implanted orientation of an implantable medical device within the patient, so that accelerometer signals received from accelerometer sensor 22 can be adjusted accordingly to provide a more accurate determination of the orientation and activity of the patient.”);
storing in a storage unit, (a) plural pieces of arithmetic information, wherein each of the plural pieces of arithmetic information corresponds to one of the plurality setting positions of the sensor, and (b) reference values of motion quantities, wherein each of the reference values corresponds to one of the plurality of setting positions of the sensor (Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning);
comparing the second signal with the reference values of the motion quantities stored in the storage unit to identify the current setting position of the sensor (Para. [0028], “In this manner, once the x-axis, y-axis and z-axis orientations of IMD 10 are known, the implanted 3D orientation of IMD 10 with respect to the patient can be determined. Once the implanted orientation is known, the accelerometer signals received from accelerometer sensor 22 can be compensated, adjusted or corrected either by controller 24, accelerometer sensor 22 itself or another device to account for the implanted orientation. In this manner, accelerometer sensor 22 can be calibrated such that its output signals can be adjusted to account for the implanted orientation of the implantable medical device in the patient to provide a more accurate representation of the patient's activity and orientation.” See also FIG. 5 and para. [0025], acceleration signals are compared to known accelerations signals that can be used to determine sensor positioning);
selecting one of the plural pieces of arithmetic information from the storage unit corresponding to the setting position (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”);
van Dam fails to disclose and calculating the concentration of the specified substance contained in a sample by using the selected arithmetic information, based on the first signal given from the sensor 
However, in the same field of endeavor, Varsavsky teaches and calculating the concentration of the specified substance contained in a sample by using the selected arithmetic information, based on the first signal given from the sensor (Para. [0048], “Thus, the model is capable of characterizing or mapping a particular combination of one or more of the current (or recent) sensor glucose measurement data, delivery data, demographic information, environmental conditions, patient behavior, and the like to a current value for the parameter of interest, and vice versa.” This data includes the motion data and measurement data that is the first and second signals used to update the concentration data based on these motion data and location of sensor data, see also para. [0056] and entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by van Dam to include a dosage control as taught by Varsavsky in order to properly measure the concentration and thus administer the proper doses by considering changing variables (Para. [0004], “Since many of the variables influencing glucose regulation and control are dynamically or periodically changing, practical realities dictate that some variables likely will not be optimal at all times. Accordingly, there is a need to account for potential variables in a manner that improves performance and patient outcomes.”).
Regarding claim 14, van Dam and Varsavsky teach The non-transitory computer-readable medium according to claim 12, wherein the plural pieces of arithmetic information contain plural items of calibration curve data, and the measuring program causes the computer to execute: a process to select one of the plural items of calibration curve data based on the current setting position of the sensor (Para. [0028], “In some embodiments, the calibration procedures can be repeated at various points in time to re-calibrate or compensate for the implanted orientation of IMD to account for movement of IMD 10 within the patient over time.” And para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”);
and a process to calculate the concentration of the specified substance contained in the sample by using the selected calibration curve data (Para. [0028], “In some embodiments, the calibration procedures can be repeated at various points in time to re-calibrate or compensate for the implanted orientation of IMD to account for movement of IMD 10 within the patient over time.” And para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”).
Regarding claim 15, van Dam and Varsavsky teach The non-transitory computer-readable medium according to claim 12, wherein the plural pieces of arithmetic information contain plural measurement algorithms, and the measuring program causes the computer to execute: a process to select one of the plural measurement algorithms from the storage unit based on the current setting position of the senor (Para. [0004], “The physical changes are detected by the accelerometer and algorithmically interpreted by circuitry within the pulse generator to produce a modified therapy that is correct for the current activity level or, for instance, to manage a shock because the patient is determined to be lying on the ground and a ventricular tachycardia (VT) is detected.” And para. [0021], “Controller 24 may comprise any of a wide variety of hardware or software configurations capable of executing algorithms to utilize data received from magnetic sensor 20 or accelerometer sensor 22 to compute the implanted orientation of IMD 10.”);
and a process to calculate the concentration of the specified substance contained in the sample by using the selected measurement algorithm (Para. [0004], “The physical changes are detected by the accelerometer and algorithmically interpreted by circuitry within the pulse generator to produce a modified therapy that is correct for the current activity level or, for instance, to manage a shock because the patient is determined to be lying on the ground and a ventricular tachycardia (VT) is detected.” And para. [0021], “Controller 24 may comprise any of a wide variety of hardware or software configurations capable of executing algorithms to utilize data received from magnetic sensor 20 or accelerometer sensor 22 to compute the implanted orientation of IMD 10.”).
Regarding claim 16, van Dam and Varsavsky teach The non-transitory computer-readable medium according to claim 12, wherein the sample is interstitial fluid (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”).
Regarding claim 17, van Dam and Varsavsky teach The non-transitory computer-readable medium according to claim 12, van Dam fails to disclose wherein the measuring program causes the computer to execute: a process to store in the storage unit plural dosage algorithms;
a process to select one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the current setting position of the sensor;
and a process to control a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm.
However, in the same field of endeavor, Varsavsky teaches wherein the measuring program causes the computer to execute: a process to store in the storage unit plural dosage algorithms (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”);
a process to select one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the current setting position of the sensor (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”);
and a process to control a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by van Dam to include a dosage control as taught by Varsavsky in order to automatically control the dosage to be precise (Para. [0108], “For example, the CCD 506 may provide information to the user to allow the user to determine the rate or dose of medication to be administered into the user's body. In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.” And para. [0117], “to administer discrete precise doses of the fluid to the user according to programmed delivery profiles.”).
Regarding claim 18, van Dam and Varsavsky teach The measuring method according to claim 13, wherein the plural pieces of arithmetic information contain plural items of calibration curve data, the measuring method further comprising: selecting one of the plural items of calibration curve data based on the current setting position of the sensor (Para. [0028], “In some embodiments, the calibration procedures can be repeated at various points in time to re-calibrate or compensate for the implanted orientation of IMD to account for movement of IMD 10 within the patient over time.” And para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”);
and calculating the concentration of the specified substance contained in the sample by using the selected calibration curve data (Para. [0028], “In some embodiments, the calibration procedures can be repeated at various points in time to re-calibrate or compensate for the implanted orientation of IMD to account for movement of IMD 10 within the patient over time.” And para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”).
Regarding claim 19, van Dam and Varsavsky teach The measuring method according to claim 13, wherein the plural pieces of arithmetic information contain plural measurement algorithms, the measuring method further comprising:  selecting one of the plural measurement algorithms from the storage unit based on the current setting position of the senor (Para. [0004], “The physical changes are detected by the accelerometer and algorithmically interpreted by circuitry within the pulse generator to produce a modified therapy that is correct for the current activity level or, for instance, to manage a shock because the patient is determined to be lying on the ground and a ventricular tachycardia (VT) is detected.” And para. [0021], “Controller 24 may comprise any of a wide variety of hardware or software configurations capable of executing algorithms to utilize data received from magnetic sensor 20 or accelerometer sensor 22 to compute the implanted orientation of IMD 10.”);
and calculating the concentration of the specified substance contained in the sample by using the selected measurement algorithm (Para. [0004], “The physical changes are detected by the accelerometer and algorithmically interpreted by circuitry within the pulse generator to produce a modified therapy that is correct for the current activity level or, for instance, to manage a shock because the patient is determined to be lying on the ground and a ventricular tachycardia (VT) is detected.” And para. [0021], “Controller 24 may comprise any of a wide variety of hardware or software configurations capable of executing algorithms to utilize data received from magnetic sensor 20 or accelerometer sensor 22 to compute the implanted orientation of IMD 10.”).
Regarding claim 20, van Dam and Varsavsky teach The measuring method according to claim 13, wherein the sample is interstitial fluid (Para. [0016], “implantable drug or beneficial agent dispensers or pumps, implantable cardiac signal loops or other types of recorders or monitors, implantable gene therapy delivery devices, implantable incontinence prevention or monitoring devices, implantable insulin pumps or monitoring devices, and so on.”).
Regarding claim 21, van Dam and Varsavsky teach The measuring method according to claim 13, van Dam fails to disclose further comprising: storing in the storage unit plural dosage algorithms; selecting one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the current setting position of the sensor;
and controlling a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm.
However, in the same field of endeavor, Varsavsky teaches further comprising: storing in the storage unit plural dosage algorithms; selecting one of the plural dosage algorithms from the storage unit based on the concentration of the specified substance and the current setting position of the sensor (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”);
and controlling a dosage unit configured to dose a medicine in vivo by using the selected dosage algorithm (Para. [0031], “In one or more exemplary embodiments, the infusion device 102 operates autonomously to regulate the patient's glucose level based on the sensor glucose measurement values received from the sensing arrangement 104.” See further para. [0108], “In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the measuring apparatus as taught by van Dam to include a dosage control as taught by Varsavsky in order to automatically control the dosage to be precise (Para. [0108], “For example, the CCD 506 may provide information to the user to allow the user to determine the rate or dose of medication to be administered into the user's body. In other embodiments, the CCD 506 may provide information to the infusion device 502 to autonomously control the rate or dose of medication administered into the body of the user.” And para. [0117], “to administer discrete precise doses of the fluid to the user according to programmed delivery profiles.”).

Response to Arguments
Applicant’s arguments with respect to claims 1-3 and 9-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.T./Examiner, Art Unit 3791                                                      
	

/DEVIN B HENSON/Primary Examiner, Art Unit 3791